DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Predictive model generator and predictive map generator in claim 1; predictive map generator in claim 2; predictive model generator and predictive map generator in claim 18; and predictive map generator in claim 19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 1, the claim recites “the agricultural harvester” in line 17. There is insufficient antecedent basis for these terms in the claim. For the purpose of examination, Examiner has adopted the understanding that the “agricultural harvester” in line 17 refers to the “agricultural work machine” introduced in claim 1 lines 5-6. 
	

Regarding claim 1, claim limitation “predictive map generator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is disclosed that the second component is configured to predict trajectories associated with the detections, however the specification is devoid of any description of structure of what the second component is physically made of. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding claim 1, claim limitation “predictive model generator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is disclosed that the second component is configured to predict trajectories associated with the detections, however the specification is devoid of any description of structure of what the second component is physically made of. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 2-11, these claims depends from claim 1 and is therefore rejected for the same reason as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 	 	

Regarding claim 2, claim limitation “predictive map generator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is disclosed that the second component is configured to predict trajectories associated with the detections, however the specification is devoid of any description of structure of what the second component is physically made of. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 18, claim limitation “predictive map generator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is disclosed that the second component is configured to predict trajectories associated with the detections, however the specification is devoid of any description of structure of what the second component is physically made of. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding claim 18, claim limitation “predictive model generator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is disclosed that the second component is configured to predict trajectories associated with the detections, however the specification is devoid of any description of structure of what the second component is physically made of. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 19-20, these claims depends from claim 18 and is therefore rejected for the same reason as claim 18 above, as they do not cure the deficiencies of claim 18 noted above. 	 

Regarding claim 19, claim limitation “predictive map generator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is disclosed that the second component is configured to predict trajectories associated with the detections, however the specification is devoid of any description of structure of what the second component is physically made of. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 20, this claim depends from claim 19 and is therefore rejected for the same reason as claim 19 above, as it does not cure the deficiencies of claim 19 noted above. 	 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1-3 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20170105335 A1) in view of Barther (EP 3613272 A1).

Regarding claim 1, Xu teaches a communication system that receives an information map that includes values of a first agricultural characteristic corresponding to different geographic locations in a field (Xu, Page 2, Paragraph 0035, “Examples of field data 106 include… (b) harvest data (for example, crop type, crop variety, crop rotation, whether the crop is grown organically, harvest date, Actual Production History (APH), expected yield, yield, crop price, crop revenue, grain moisture, tillage practice, and previous growing season information)” AND Pages 5-6, Paragraph 0060, “a mobile computer application 200 comprises account-fields-data ingestion-sharing instructions 202 which are programmed to receive, translate, and ingest field data from third party systems via manual upload or APis. Data types may include field boundaries, yield maps” [first agricultural characteristic mapped to plant yield]); a geographic position sensor that detects a geographic location of an agricultural work machine (Xu, Page 5, Paragraph 0056-0057, “In some embodiments, the mobile application interacts with location tracking hardware and software on field manager computing device 104 which detem1ines the location of field manager computing device 104 using standard tracking techniques such as multilateration of radio signals, the global positioning system (GPS), WiFi positioning systems, or other methods of mobile positioning. In some cases, location data or other data associated with the device 104, user 102, and/or user account(s) may be obtained by queries to an operating system of the device or by requesting an app on the device to obtain data from the operating system” AND Page 7, Paragraph 0067, “The scouting-cab instructions 230 may be programmed to display location-based alerts and information received from the system 130 based on the location of the agricultural apparatus 111 or sensors 112 in the field and ingest, manage, and provide transfer of location-based scouting observations to the system 130 based on the location of the agricultural apparatus 111 or sensors 112 in the field”); an in-situ sensor that detects a value of a second agricultural characteristic corresponding to the geographic location (Xu, Page 8, Paragraph 0075, “In an embodiment, examples of sensors 112 that may be used with seed planting equipment such as… seed disc speed sensors, seed drive motor encoders, seed conveyor system speed sensors” AND Fig. 1 (Element 112 [sensor], and 170 [seeding rate]) [second agricultural characteristic mapped to seeding rate]); a predictive model generator that generates a predictive agricultural model that models a relationship between the first agricultural characteristic and the second agricultural characteristic based on a value of the first agricultural characteristic in the information map at the geographic location and the value of the second agricultural characteristic detected by the in-situ sensor at the geographic location (Xu, Page 12, Paragraphs 0109-0115, “A seeding model is a model that describes a marginal relationship between plant yield and seeding rate for a given hybrid seed at a specific field” AND Page 13, Paragraph 0135-0155, “The seeding model is a model that describes a marginal relationship between plant yield and seeding rate for a given hybrid seed at a specific field. FIG. 6 depicts an embodiment of the process by which the seeding model logic 176 creates a seeding model for a specific test field. At step 602 the seeding model logic 176 queries the model and field data repository 160 for multiple data points on test fields… posterior follows an inverse gamma distribution of n pairs of corn yield and seeding rate observations for a given hybrid seed and field” AND Fig. 5).  
Xu does not teach a predictive map generator that generates a functional predictive machine speed map of the field, that maps predictive machine speed values indicative of predicted speed of the agricultural harvester at the different geographic locations in the field, based on the values of the first agricultural characteristic in the information map and based on the predictive agricultural model. 
Barther teaches a predictive map generator that generates a functional predictive machine speed map of the field, that maps predictive machine speed values indicative of predicted speed of the agricultural harvester at the different geographic locations in the field, based on the values of the first agricultural characteristic in the information map and based on the predictive agricultural model (Barther, Page 5, Paragraph 2, “a speed map is first generated by the image processing unit based on the images generated by the sensor unit… it is also conceivable that in addition to crop flow speeds, speeds of surface sections of machine parts of the crop spreading device and / or of harvested and / or not harvested field sections, in particular to the side of the lane behind the combine harvester, can also be included) (First agricultural characteristic (yield) is defined by “harvested and / or not harvested field sections” and agricultural model is defined by yield and “sensor unit that detects speed of crop spreading device and / or of harvested and not harvested crop”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Xu with a map generator that generates machine speed values at different geographic locations of Barther in order to control the speed of an agricultural machine. The crop yield information is taught in Xu and used by the map generator of Barther. Also, the agricultural model is taught by Xu (yield and seeding sensor readings), and is used by the map generator of Barther (crop spreading of harvested and not harvested crop). Based on the crop yield information map and predictive model generation taught in Xu, the combination of this information as well as the speed map generator of Barther yields the result of generating a speed map corresponding to the speed of the agricultural vehicle at different geographic locations to achieve the calculated desired seeding rate of Xu.

Regarding claim 2, the combination of Xu and Barther, as applied to claim 1 above, further teaches the predictive map generator configures the functional predictive machine speed map for consumption by a control system that generates control signals to control a subsystem on the agricultural work machine based on the predictive machine speed values on the functional predictive machine speed map (Barther, Page 8-9, Paragraphs 3-1, “A corresponding control process can include speed or speed controls and /or height adjustments and / or position adjustments. Here, too, and preferably via the control device 27, the driving speed of the combine harvester 1 is controlled… based on the images generated by the sensor unit 28, to use the method of determining the speed map , which is also generally known as the optical flow method, in order to extract the discharge speed from the crop distribution device 25 to determine emerging stream of chopped material 24 and then to create a prognosis as to which distribution of the chopped material flow 24 on the floor 26 can be expected”).  

Regarding claim 3, the combination of Xu and Barther, as applied to claim 1 above, further teaches the in-situ sensor is configured to detect, as the value of the second agricultural characteristic, a value of a speed characteristic indicative of the speed of the agricultural harvester corresponding to the geographic location (Xu, Page 8, Paragraph 0075, “In an embodiment, examples of sensors 112 that may be used with seed planting equipment such as… seed disc speed sensors, seed drive motor encoders, seed conveyor system speed sensors” AND Fig. 1 (Element 112 [sensor], and 170 [seeding rate]) [second agricultural characteristic mapped to seeding rate]).  

Regarding claim 8, the combination of Xu and Barther, as applied to claim 1 above, further teaches the information map comprises a predictive yield map of predictive yield values corresponding to different geographic locations in a field (Xu, Pages 5-6, Paragraph 0060, “Data types may include field boundaries, yield maps, as-planted maps, soil test results, as-applied maps, and/or management zones, among others”); the predictive model generator comprises: a -yield-to-speed model generator that generates a predictive speed model that models a relationship between the predictive yield values and the speed characteristic based on the predictive yield value in the predictive yield map at the geographic location and the value of the speed characteristic detected by the in-situ sensor at the geographic location (Barther, Page 5, Paragraph 2, “a speed map is first generated by the image processing unit based on the images generated by the sensor unit… it is also conceivable that in addition to crop flow speeds, speeds of surface sections of machine parts of the crop spreading device and / or of harvested and / or not harvested field sections, in particular to the side of the lane behind the combine harvester, can also be included).  

Regarding claim 9, the combination of Xu and Barther, as applied to claim 1 above, further teaches the information map comprises a soil properties map of soil property values corresponding to different geographic locations in a field (Xu, Page 2, Paragraph 0035, “Examples of field data 106 include… (c) soil data (for example, type, composition, pH, organic matter (OM), cation exchange capacity (CEC))” AND Page 3, Paragraph 0045, “In an example embodiment, the user may specify identification data by accessing a map on the user device (served by the agricultural intelligence computer system) and selecting specific CLUs that have been graphically shown on the map” AND Page 5, Paragraph 0057, “field manager computing device 104 sends field data 106 to agricultural intelligence computer system 130 comprising or including, but not limited to, data values representing one or more of: a geographical location of the one or more fields, tillage information for the one or more fields, crops planted in the one or more fields, and soil data extracted from the one or more fields”); the predictive model generator comprises: a -soil property-to-speed model generator that generates a predictive speed model that models a relationship between the soil property values and the speed characteristic based on the soil property value in the soil property map at the geographic location and the value of the speed characteristic detected by the in- situ sensor at the geographic location (Xu, Page 12, Paragraph 0109-0115, “hybrid seed and field data is received by the agricultural intelligence computer system 130. For example, the communication layer 132 of the agricultural intelligence computer system 130 may receive field data 106 from the field manager computing device 104. Field data 106 may include, but is not limited to, specific hybrid seed identifiers, proposed sowing row width for the specific hybrid seed, geo-location of the user's 102 field, soil properties of the field… The test fields represent measured agricultural fields where multiple specific hybrid seeds using multiple specific sowing row widths and seeding rates have been previously planted and field-specific data has been previously collected… In an embodiment, data requests may include other matching parameters such as geo-location, soil properties, and similar climate conditions that are be used to retrieve a filtered set of seeding models that match the desired parameters”).  

Regarding claim 10, the combination of Xu and Barther, as applied to claim 1 above, further teaches the information map comprises a seeding characteristic map of seeding characteristic values corresponding to different geographic locations in a field (Xu, Page 12, Paragraph 0109-0110, “Field data 106 may include, but is not limited to, specific hybrid seed identifiers, proposed sowing row width for the specific hybrid seed… For example, the presentation layer 134 of the agricultural intelligence computer system 130 may cause display of an interface on field manager computing device 104 for inputting information, such as the boundaries of the field, the types of hybrid seed planted”); the predictive model generator comprises: a -seeding characteristic-to-speed model generator that generates a predictive speed model that models a relationship between the seeding characteristic values and the speed characteristic based on the seeding characteristic value in the seeding characteristic map at the geographic location and the value of the speed characteristic detected by the in-situ sensor at the geographic location (Xu, Page 12, Paragraph 0109-0115, “The test fields represent measured agricultural fields where multiple specific hybrid seeds using multiple specific sowing row widths and seeding rates have been previously planted and field-specific data has been previously collected” AND Pages 13-14, Paragraphs 0135-0155, “The seeding model is a model that describes a marginal relationship between plant yield and seeding rate for a given hybrid seed at a specific field”).  

Regarding claim 11, the combination of Xu and Barther, as applied to claim 1 above, further teaches the information map comprises a crop state map of crop state values corresponding to different geographic locations in a field (Xu, Pages 5-6, Paragraph 0060, “Data types may include field boundaries, yield maps, as-planted maps, soil test results, as-applied maps, and/or management zones, among others”); the predictive model generator comprises: a -crop state-to-speed model generator that generates a predictive speed model that models a relationship between the crop state values and the speed characteristic based on the crop state value in the crop state map at the geographic location and the value of the speed characteristic detected by the in-situ sensor at the geographic location (Barther, Page 5, Paragraph 2, “a speed map is first generated by the image processing unit based on the images generated by the sensor unit… it is also conceivable that in addition to crop flow speeds, speeds of surface sections of machine parts of the crop spreading device and / or of harvested and / or not harvested field sections, in particular to the side of the lane behind the combine harvester, can also be included).  

Regarding claim 12, Xu teaches a computer implemented method of generating a junctional predictive agricultural map comprising: receiving an information map that indicates values of a first agricultural characteristic corresponding to different geographic locations in a field (Xu, Page 2, Paragraph 0035, “Examples of field data 106 include… (b) harvest data (for example, crop type, crop variety, crop rotation, whether the crop is grown organically, harvest date, Actual Production History (APH), expected yield, yield, crop price, crop revenue, grain moisture, tillage practice, and previous growing season information)” AND Pages 5-6, Paragraph 0060, “a mobile computer application 200 comprises account-fields-data ingestion-sharing instructions 202 which are programmed to receive, translate, and ingest field data from third party systems via manual upload or APis. Data types may include field boundaries, yield maps” [first agricultural characteristic mapped to plant yield]); detecting a geographic location of an agricultural work machine (Xu, Page 5, Paragraph 0056-0057, “In some embodiments, the mobile application interacts with location tracking hardware and software on field manager computing device 104 which detem1ines the location of field manager computing device 104 using standard tracking techniques such as multilateration of radio signals, the global positioning system (GPS), WiFi positioning systems, or other methods of mobile positioning. In some cases, location data or other data associated with the device 104, user 102, and/or user account(s) may be obtained by queries to an operating system of the device or by requesting an app on the device to obtain data from the operating system” AND Page 7, Paragraph 0067, “The scouting-cab instructions 230 may be programmed to display location-based alerts and information received from the system 130 based on the location of the agricultural apparatus 111 or sensors 112 in the field and ingest, manage, and provide transfer of location-based scouting observations to the system 130 based on the location of the agricultural apparatus 111 or sensors 112 in the field”); detecting, with an in-situ sensor, a value of a second agricultural characteristic corresponding to the geographic location: (Xu, Page 8, Paragraph 0075, “In an embodiment, examples of sensors 112 that may be used with seed planting equipment such as… seed disc speed sensors, seed drive motor encoders, seed conveyor system speed sensors” AND Fig. 1 (Element 112 [sensor], and 170 [seeding rate]) [second agricultural characteristic mapped to seeding rate]); generating a predictive agricultural model that models a relationship between the first agricultural characteristic and the second agricultural characteristic (Xu, Page 12, Paragraphs 0109-0115, “A seeding model is a model that describes a marginal relationship between plant yield and seeding rate for a given hybrid seed at a specific field” AND Page 13, Paragraph 0135-0155, “The seeding model is a model that describes a marginal relationship between plant yield and seeding rate for a given hybrid seed at a specific field. FIG. 6 depicts an embodiment of the process by which the seeding model logic 176 creates a seeding model for a specific test field. At step 602 the seeding model logic 176 queries the model and field data repository 160 for multiple data points on test fields… posterior follows an inverse gamma distribution of n pairs of corn yield and seeding rate observations for a given hybrid seed and field” AND Fig. 5).  
Xu does not teach controlling a predictive map generator to generate a functional predictive machine speed map of the field, that maps predictive target machine speed values to the different locations in the field based on the values of the first agricultural characteristic in the information map and the predictive agricultural model. 
Barther teaches controlling a predictive map generator to generate a functional predictive machine speed map of the field, that maps predictive target machine speed values to the different locations in the field based on the values of the first agricultural characteristic in the information map and the predictive agricultural model (Barther, Page 5, Paragraph 2, “a speed map is first generated by the image processing unit based on the images generated by the sensor unit… it is also conceivable that in addition to crop flow speeds, speeds of surface sections of machine parts of the crop spreading device and / or of harvested and / or not harvested field sections, in particular to the side of the lane behind the combine harvester, can also be included) (First agricultural characteristic (yield) is defined by “harvested and / or not harvested field sections” and agricultural model is defined by yield and “sensor unit that detects speed of crop spreading device and / or of harvested and not harvested crop”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Xu with a map generator that generates machine speed values at different geographic locations of Barther in order to control the speed of an agricultural machine. The crop yield information is taught in Xu and used by the map generator of Barther. Also, the agricultural model is taught by Xu (yield and seeding sensor readings), and is used by the map generator of Barther (crop spreading of harvested and not harvested crop). Based on the crop yield information map and predictive model generation taught in Xu, the combination of this information as well as the speed map generator of Barther yields the result of generating a speed map corresponding to the speed of the agricultural vehicle at different geographic locations to achieve the calculated desired seeding rate of Xu.

Regarding claim 13, the combination of Xu and Barther, as applied to claim 12 above, further teaches configuring the functional predictive machine speed map for a propulsion controller that generates control signals to control a controllable propulsion subsystem on the agricultural work machine based on the functional predictive machine speed map (Barther, Page 8-9, Paragraphs 3-1, “A corresponding control process can include speed or speed controls and /or height adjustments and / or position adjustments. Here, too, and preferably via the control device 27, the driving speed of the combine harvester 1 is controlled… based on the images generated by the sensor unit 28, to use the method of determining the speed map , which is also generally known as the optical flow method, in order to extract the discharge speed from the crop distribution device 25 to determine emerging stream of chopped material 24 and then to create a prognosis as to which distribution of the chopped material flow 24 on the floor 26 can be expected”).  

Regarding claim 14, the combination of Xu and Barther, as applied to claim 12 above, further teaches detecting, with an in-situ sensor, a value of the second agricultural characteristic comprises detecting a speed characteristic corresponding to the geographic location (Xu, Page 8, Paragraph 0075, “In an embodiment, examples of sensors 112 that may be used with seed planting equipment such as… seed disc speed sensors, seed drive motor encoders, seed conveyor system speed sensors” AND Fig. 1 (Element 112 [sensor], and 170 [seeding rate]) [second agricultural characteristic mapped to seeding rate]); receiving the information map comprises receiving one or more of a vegetative index map, a biomass map, a crop state map, a soil property map, a predictive yield map, a topographic map, and a seeding map (Xu, Pages 5-6, Paragraph 0060, “Data types may include field boundaries, yield maps, as-planted maps, soil test results, as-applied maps, and/or management zones, among others”).  

Regarding claim 15, the combination of Xu and Barther, as applied to claim 12 above, further teaches receiving the information map comprises: receiving a plurality of different information map layers, each information map layer, of the plurality of different information map layers indicating one or more of vegetative index values, biomass values, predictive yield values. crop state values. soil property values, seeding characteristic values, and topographic values at the geographic location (Xu, Page 6, Paragraph 0061, “digital map book instructions 206 comprise field map data layers stored in device memory and are programmed with data visualization tools and geospatial field notes”).  

Regarding claim 16, the combination of Xu and Barther, as applied to claim 12 above, further teaches receiving an information map comprises: receiving an information map generated from a prior operation performed in the field (Xu, Pages 5-6, Paragraphs 0060-0061, “which are programmed to receive, translate, and ingest field data from third party systems via manual upload or APis. Data types may include field boundaries, yield maps… digital map book instructions 206 comprise field map data layers stored in device memory and are programmed with data visualization tools and geospatial field notes. This provides growers with convenient information close at hand for reference, logging and visual insights into field performance”).  

Regarding claim 17, the combination of Xu and Barther, as applied to claim 12 above, further teaches controlling an operator interface mechanism to present the functional predictive machine speed map (Xu, Page 13, Paragraph 0134, “In an embodiment, the point estimates of agronomical optimal seeding rate and the economical optimal seeding rate, together with their variability estimations such as the median absolute deviation are communicated to the communication layer 132, which then presents the optimal seeding rate values to the field manager computing device 104 for the user 102 to access” AND Fig. 5 (Element 525 [presentation of seeding rate])).  

Regarding claim 18, Xu teaches a communication system that receives an information map that includes values of a first agricultural characteristic corresponding to different geographic locations in a field (Xu, Page 2, Paragraph 0035, “Examples of field data 106 include… (b) harvest data (for example, crop type, crop variety, crop rotation, whether the crop is grown organically, harvest date, Actual Production History (APH), expected yield, yield, crop price, crop revenue, grain moisture, tillage practice, and previous growing season information)” AND Pages 5-6, Paragraph 0060, “a mobile computer application 200 comprises account-fields-data ingestion-sharing instructions 202 which are programmed to receive, translate, and ingest field data from third party systems via manual upload or APis. Data types may include field boundaries, yield maps” [first agricultural characteristic mapped to plant yield]); a geographic position sensor that detects a geographic location of an agricultural work machine (Xu, Page 5, Paragraph 0056-0057, “In some embodiments, the mobile application interacts with location tracking hardware and software on field manager computing device 104 which detem1ines the location of field manager computing device 104 using standard tracking techniques such as multilateration of radio signals, the global positioning system (GPS), WiFi positioning systems, or other methods of mobile positioning. In some cases, location data or other data associated with the device 104, user 102, and/or user account(s) may be obtained by queries to an operating system of the device or by requesting an app on the device to obtain data from the operating system” AND Page 7, Paragraph 0067, “The scouting-cab instructions 230 may be programmed to display location-based alerts and information received from the system 130 based on the location of the agricultural apparatus 111 or sensors 112 in the field and ingest, manage, and provide transfer of location-based scouting observations to the system 130 based on the location of the agricultural apparatus 111 or sensors 112 in the field”); an in-situ sensor that detects a value of a speed characteristic, indicative of a speed of the agricultural work machine corresponding to the geographic location (Xu, Page 8, Paragraph 0075, “In an embodiment, examples of sensors 112 that may be used with seed planting equipment such as… seed disc speed sensors, seed drive motor encoders, seed conveyor system speed sensors” AND Fig. 1 (Element 112 [sensor], and 170 [seeding rate]) [second agricultural characteristic mapped to seeding rate]); a predictive model generator that generates a predictive speed model that models a relationship between the first agricultural characteristic and the speed characteristic based on the value of the first agricultural characteristic in the information map at the geographic location and the value of the speed characteristic detected by the in-situ sensor at the geographic location (Xu, Page 12, Paragraphs 0109-0115, “A seeding model is a model that describes a marginal relationship between plant yield and seeding rate for a given hybrid seed at a specific field” AND Page 13, Paragraph 0135-0155, “The seeding model is a model that describes a marginal relationship between plant yield and seeding rate for a given hybrid seed at a specific field. FIG. 6 depicts an embodiment of the process by which the seeding model logic 176 creates a seeding model for a specific test field. At step 602 the seeding model logic 176 queries the model and field data repository 160 for multiple data points on test fields… posterior follows an inverse gamma distribution of n pairs of corn yield and seeding rate observations for a given hybrid seed and field” AND Fig. 5).  
Xu does not teach a predictive map generator that generates a functional predictive speed map of the field. that maps predictive speed characteristic values, indicative of target machine speeds, to the different locations in the field, based on the values of the first agricultural characteristic in the information map and based on the predictive speed model. 
Barther teaches a predictive map generator that generates a functional predictive speed map of the field. that maps predictive speed characteristic values, indicative of target machine speeds, to the different locations in the field, based on the values of the first agricultural characteristic in the information map and based on the predictive speed model (Barther, Page 5, Paragraph 2, “a speed map is first generated by the image processing unit based on the images generated by the sensor unit… it is also conceivable that in addition to crop flow speeds, speeds of surface sections of machine parts of the crop spreading device and / or of harvested and / or not harvested field sections, in particular to the side of the lane behind the combine harvester, can also be included) First agricultural characteristic (yield) is defined by “harvested and / or not harvested field sections” and agricultural model is defined by yield and “sensor unit that detects speed of crop spreading device and / or of harvested and not harvested crop”.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Xu with a map generator that generates machine speed values at different geographic locations of Barther in order to control the speed of an agricultural machine. The crop yield information is taught in Xu and used by the map generator of Barther. Also, the agricultural model is taught by Xu (yield and seeding sensor readings), and is used by the map generator of Barther (crop spreading of harvested and not harvested crop). Based on the crop yield information map and predictive model generation taught in Xu, the combination of this information as well as the speed map generator of Barther yields the result of generating a speed map corresponding to the speed of the agricultural vehicle at different geographic locations to achieve the calculated desired seeding rate of Xu.

Regarding claim 19, the combination of Xu and Barther, as applied to claim 18 above, further teaches the in-situ sensor comprises: a machine speed sensor configured to detect the speed of the agricultural work machine (Xu, Page 8, Paragraph 0075, “In an embodiment, examples of sensors 112 that may be used with seed planting equipment such as… seed disc speed sensors, seed drive motor encoders, seed conveyor system speed sensors” AND Fig. 1 (Element 112 [sensor], and 170 [seeding rate]) [second agricultural characteristic mapped to seeding rate]).  

Regarding claim 20, the combination of Xu and Barther, as applied to claim 18 above, further teaches the predictive map generator is configured to configure the functional predictive speed map for consumption by a control system to control a propulsion subsystem based on the target machine speeds of the functional predictive speed map (Barther, Page 8-9, Paragraphs 3-1, “A corresponding control process can include speed or speed controls and /or height adjustments and / or position adjustments. Here, too, and preferably via the control device 27, the driving speed of the combine harvester 1 is controlled… based on the images generated by the sensor unit 28, to use the method of determining the speed map , which is also generally known as the optical flow method, in order to extract the discharge speed from the crop distribution device 25 to determine emerging stream of chopped material 24 and then to create a prognosis as to which distribution of the chopped material flow 24 on the floor 26 can be expected”).  

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xu and Barther, as applied to claim 1 above, and further in view of Puvak (EP 3446559 A1). 
	
	Regarding claim 4, the combination of Xu and Barther, as applied to claim 1 above, teaches the in-situ sensor comprises: a sensor configured to generate a sensor signal indicative of an output of the feed rate controller (Xu, Page 8, Paragraph 0078, “feeder speed, and reel speed sensors; separator operating criteria sensors, such as concave clearance, rotor speed, shoe clearance, or chaffer clearance sensors; auger sensors for position, operation, or speed; or engine speed sensors. In an embodiment, examples of controllers 114 that may be used with harvesters include header operating criteria controllers for elements such as header height, header type, deck plate gap, feeder speed, or reel speed”); and a processing system that receives the sensor signal and generates processed data indicative of machine speed of the agricultural harvester based on the sensor signal (Xu, Page 8, Paragraph 0078, “feeder speed, and reel speed sensors; separator operating criteria sensors, such as concave clearance, rotor speed, shoe clearance, or chaffer clearance sensors; auger sensors for position, operation, or speed; or engine speed sensors. In an embodiment, examples of controllers 114 that may be used with harvesters include header operating criteria controllers for elements such as header height, header type, deck plate gap, feeder speed, or reel speed”).  
	The combination of Xu and Barther does not teach a feed rate controller configured to generate a feed rate control signal to control a controllable subsystem of the agricultural harvester based on a target feed rate of material through the agricultural harvester. 
	Puvak teaches a feed rate controller configured to generate a feed rate control signal to control a controllable subsystem of the agricultural harvester based on a target feed rate of material through the agricultural harvester (Puvak, Pages 8-9, Paragraphs 2-1, “FIG. 3 is a flow diagram illustrating one example of the operation of the combine 100 and control system architecture 162… Feed rate generator 175 then identifies a feed rate that is to be used by metering/delivery device 160 in transporting grain to cleaning shoe 118. This is indicated by block 210 in the flow diagram of FIG. 3. This can be based on an operator input 212 where the operator sets a desired feed rate” AND Page 13, Paragraph 3, “a set of mappings (or a feed rate-to-settings curve) is stored for each of a plurality of different crops… the setting combination identifier on the x axis 302 may point to a group of settings in a separate memory, which can be obtained and used in generating control signals 184 and 185 to control combine harvester 100”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Xu and Barther with a feed rate controller configured to generate a feed rate signal to control a subsystem of the agricultural harvester based on a target feed rate of Puvak in order to control the flow speed of plant material through the harvester to achieve the calculated desired seeding rate of Xu. If the user wants to control the speed of material flow through the agricultural harvester to his desire, there needs to be a feed rate controller producing control signals to achieve the desired speed at a high level of precision.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xu and Barther, as applied to claim 1 above, and further in view of Koch (CN 106163261 A).

Regarding claim 5, the combination of Xu and Barther, as applied to claim 1 above, does not teach the information map comprises a vegetative index map of vegetative index (VI) values corresponding to different geographic locations in a field; the predictive model generator comprises: a-VI-to-speed model generator that generates a predictive speed model that models a relationship between the VI values and the speed characteristic based on the VI value in the VI map at the geographic location and the value of the speed characteristic detected by the in-situ sensor at the geographic location.
Koch teaches the information map comprises a vegetative index map of vegetative index (VI) values corresponding to different geographic locations in a field (Koch, Pages 10-11, Paragraphs 8-1, “In another other embodiment, crop health image field(e.g., aerial or satellite NDVI (normalized difference vegetation index)image acquired during the season) can be used for estimating a local flowrate, such as a monitor having stored in memory, the lookup table relative NDVI levels and the estimated flow rate”); the predictive model generator comprises: a-VI-to-speed model generator that generates a predictive speed model that models a relationship between the VI values and the speed characteristic based on the VI value in the VI map at the geographic location and the value of the speed characteristic detected by the in-situ sensor at the geographic location (Koch, Pages 10-11, Paragraphs 8-1, “when there is no adjacent position of the harvest, can be based on sensor 120 by yield rate report to determine the flow rate (described above). In another other embodiment, crop health image field (e.g., aerial or satellite NDVI (normalized difference vegetation index) image acquired during the season) can be used for estimating a local flow rate”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Xu and Barther with a vegetative index to speed model generator of Koch in order to control the flow rate of an agricultural machine based on the vegetative index. Xu teaches using layers of maps with different agricultural plant variables in order to monitor field performance as well as control an agricultural vehicle (see the rejections of claims 2 and 15 above). It would be obvious to use a vegetative index map and speed model generator of Koch as one of the map layers of Xu in order to generate a speed model to control the speed of the agricultural vehicle on a field. Vegetative index is also important in determining the speed of the agricultural vehicle because if the vegetation is denser, then the agricultural vehicle will have to travel slower, while if the vegetation is less dense, the agricultural vehicle will be able to travel quicker. As stated in Koch, “In step 810, the system 100 preferably for example on the monitor 160 to the operator or the Turnkey monitor 720 to another operator display operator performance parameter. at step 815, the system 100 is preferably an operator performance parameter to a threshold value. In step 820, if the operator performance parameter does not satisfy a threshold, then the system preferably 100 (for example, on the monitor 160 to the operator or the Turnkey monitor 720 to another operator) and the display alarm. It should be understood that some threshold comprises a minimum expected, and other threshold comprises a maximum expected value.” (Koch, Pages 5-6, Paragraphs 4-1).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xu and Barther, as applied to claim 1 above, and further in view of Wang (CN 111667017 A).

Regarding claim 6, the combination of Xu and Barther, as applied to claim 1 above, does not teach the information map comprises a biomass map of biomass values corresponding to different geographic locations in a field; the predictive model generator comprises: a -biomass-to-speed model generator that generates a predictive speed model that models a relationship between the biomass values and the speed characteristic based on the biomass value in the biomass map at the geographic location and the value of the speed characteristic detected by the in-situ sensor at the geographic location.
Wang teaches the information map comprises a biomass map of biomass values corresponding to different geographic locations in a field (Wang, Pages 11-12, Claim 4, “The generation of the biomass map: the industrial control process or uses the three-dimensional point cloud data obtained by the laser radar sensor or the three-dimensional point cloud data generated by the airborne and satellite laser radar sensor mode; processing the generated biological quantity map”); the predictive model generator comprises: a -biomass-to-speed model generator that generates a predictive speed model that models a relationship between the biomass values and the speed characteristic based on the biomass value in the biomass map at the geographic location and the value of the speed characteristic detected by the in-situ sensor at the geographic location (Wang, Pages 11-12, Claim 4, “Predictions of feeding amount: industrial control processor speed sensor, cutting width sensor obtains data according to the feeding amount prediction model to predict the feeding amount Q; the feeding amount prediction model is as follows: Q=B-W-V, wherein B is the biological quantity after correction corresponding to the harvesting area; W is the actual cutting width of the combine harvester obtained by the cutting width sensor; V is the working speed of the combine harvester obtained by the vehicle speed sensor”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Xu and Barther with a biomass to speed model generator of Wang in order to control the flow rate of an agricultural machine based on the biomass. Xu teaches using layers of maps with different agricultural plant variables in order to monitor field performance as well as control an agricultural vehicle (see the rejections of claims 2 and 15 above). It would be obvious to use a biomass map and speed model generator of Wang as one of the map layers of Xu in order to generate a speed model to control the speed of the agricultural vehicle on a field. Biomass is also important in determining the speed of the agricultural vehicle because dense biomass requires the vehicle to travel slower while the vehicle may travel faster if the biomass is sparse. As stated in Wang, “on one hand, when the feeding amount exceeds the rated amount, the working quality of the combine harvester is reduced; even the working component is blocked; on the other hand, the feeding amount is lower than the rated amount or the optimal feeding amount will reduce the working performance of the combine harvester; and the working efficiency is reduced” (Wang, Pages 2-3, Paragraphs 3-1). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xu and Barther, as applied to claim 1 above, and further in view of Hiroyoshi (JP 2018151845 A). 

Regarding claim 7, the combination of Xu and Barther does not teach the information map comprises a topographic map of topographic values corresponding to different geographic locations in a field;  and wherein the predictive model generator comprises: a -topographic-to-speed model generator that generates a predictive speed model that models a relationship between the topographic values and the speed characteristic based on the topographic value in the topographic map at the geographic location and the value of the speed characteristic detected by the in-situ sensor at the geographic location
Hiroyoshi teaches the information map comprises a topographic map of topographic values corresponding to different geographic locations in a field (Hiroyoshi, Pages 3-4, Paragraphs 6-1, “In the tractor 1, the position information obtained from the field topographic map and position information”); 
The combination of Xu and Barther, as applied to claim 1 above, teaches a digital map book with field map data layers (Xu, Page 6, Paragraph 0061, “digital map book instructions 206 comprise field map data layers stored in device memory and are programmed with data visualization tools and geospatial field notes”); A yield map layer to speed model generator (Barther, Page 5, Paragraph 2, “a speed map is first generated by the image processing unit based on the images generated by the sensor unit… it is also conceivable that in addition to crop flow speeds, speeds of surface sections of machine parts of the crop spreading device and / or of harvested and / or not harvested field sections, in particular to the side of the lane behind the combine harvester, can also be included”) yield to speed model generator is used in the same way to generate topographic to speed values.It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Xu and Barther to include a map layer of topographic values and a topographic-to-speed model generator that generates a predictive speed model that models a relationship between topographic values and the speed characteristics of Hiroyoshi in order to control an agricultural vehicle’s speed based on the topography. The layers of the map of Xu can be modified with topographic values of Hiroyoshi in order to have one layer of a map corresponding to the topography of the field. This topographic map layer can then be input into a topographic to speed model generator of Xu (similar to yield-speed modeling of Xu), in order to generate predictive machine speed values to control the agricultural vehicle (see the rejections of claims 2 and 15 above). This topographic map and speed generator would enable the agricultural vehicle to change its speed based on topographic variables such as incline and decline. It is important to increase the speed of the vehicle when going up an incline and decrease the speed of the vehicle when going down an incline in order to maintain stability of the agricultural vehicle. This would help to ensure a stable feed rate into the machine and also a stable seeding rate out of the machine when planting seeds. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        

/ANSHUL SOOD/Primary Examiner, Art Unit 3669